Citation Nr: 1700362	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-43 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable evaluation for right hand osteoarthritis at right thumb, metacarpophalangeal joint. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1995 to April 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ) in August 2016. A transcript of the hearing is associated with the claims files.

The Board notes a statement of the case (SOC) was issued in August 2010. However since, subsequent evidence was associated with the claims file and a supplemental statement of the case (SSOC) has not been issued. However, in light of the favorable decision, herein, the Board finds that remanding for an SSOC is not warranted. 38 C.F.R. § 19.31.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU and special monthly compensation (SMC). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447 see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). The Veteran previously filed a claim for TDIU which was adjudicated in April 2012. Therefore, the Board finds the issue of entitlement to TDIU has not been raised since the April 2012 denial.

Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Right hand osteoarthritis at right thumb, metacarpophalangeal joint has been manifested by painful motion, and limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and fingers, with the thumb attempting to oppose the fingers.


CONCLUSION OF LAW

The criteria for a 10 percent rating for right hand osteoarthritis at the right thumb, metacarpophalangeal joint have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.14, 4.121a, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5228 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

During the hearing, the VLJ clarified the issue, explored the possibility of outstanding evidence and explained an increased rating claim. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in December 2007, September 2012 and August 2015. As discussed below the VA examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, there is no indication the Veteran's right thumb disability has materially changed and as a result staged ratings are not warranted.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III. Analysis

The Veteran contends he is entitled to an increased rating for his service-connected right hand osteoarthritis at right thumb, metacarpophalangeal joint, currently rated as noncompensable. The Veteran's right thumb osteoarthritis is rated noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5228, covering arthritis, thumb, limitation of motion. The Board finds for the entire period on appeal a 10 percent rating is warranted for the Veteran's right thumb osteoarthritis. 

Under the General Rating Formula, under Diagnostic Code 5228, a noncompensable disability evaluation is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A 10 percent disability evaluation is assigned for a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A 20 percent disability evaluation is assigned for a gap of more than two inches (5.1 cm) between the thumb and fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a.

Based on the evidence of record the Board finds a 10 percent rating is warranted. At different times during the period on appeal, the Veteran has stated his right thumb has been manifested by pain, throbbing, weakness and limitation of motion. Further, the Veteran has reported difficulty with everyday tasks including grabbing, gripping, and holding objects. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his right thumb during the appeal period.

The Veteran was afforded VA examinations in December 2007, September 2012, and August 2015. At the December 2007 VA examination the Veteran reported experiencing ongoing pain, trouble gripping objects, weakness and fatigue.  The examiner noted the right thumb was swollen at the MCP joint. Prior X-rays, from January 2007, showed degenerative changes. The examiner noted a diagnosis of right hand osteoarthritis at the right thumb metacarpophalangeal joint. While the examiner noted discomfort, with motion, and noted the Veteran had difficulty opposing the tip of his thumb to the pad of his fingers the examiner failed to note the specific limitation of motion as to the right thumb. As such the Board finds this examination to be less probative.

Next, the Veteran was afforded a VA examination in September 2012 VA. The Veteran reported experiencing ongoing right thumb pain, limitation of motion, and flare-ups with increased use. See September 2012 VA examination. The examiner noted limitation of motion of the thumb, however noted no gap between the Veteran's thumb pad and his fingers. June 2012 X-rays noted mild degenerative joint disease at the metacarpal joint. The examiner noted the collateral ligaments of the thumb were stable.  Functional impairment was noted, and that the Veteran was able to work with limited use of his right thumb. Id. However, the examiner failed to adequately address the Veteran's functional impairment including pain and the subsequent limitation of motion on the right thumb. The Board finds this examination to be less probative.

Next, the Veteran was afforded a VA examination in August 2015.  The examiner noted ongoing right hand and thumb pain. See August 2015 VA examination.  Range of motion testing noted a gap between the thumb and fingers of 2.5 cm. The examiner noted the Veteran's range of motion contributes to functional limitation resulting in decreased fine manipulation. Muscle strength of 3/5 was noted. The examiner reported traumatic arthritis, noting that degenerative changes can produce pain. Id. There is no evidence that the VA examiner was not competent or credible, and as the examination report was based on accurate facts and an objective examination of the Veteran, it is entitled to significant probative weight in determining the severity of the Veteran's right thumb disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records have been associated with the claims file and note ongoing complaints of right thumb pain, weakness, and limitation of motion. In April 2012, the Veteran reported ongoing right thumb pain which worsened when typing. See April 30, 2012 VA treatment record. VA treatment records note continued treatment for his right thumb pain and numbness. VA treatment records in October 2012 noted ongoing weakness in the right hand. See October 15, 2012 Orthopedic Surgery Note. 

Based on the lay and medical evidence of record, the Board finds that a 10 percent rating is warranted for Veteran's right thumb, limitation of motion. The Board notes the conflicting evidence of record, however the most probative evidence of record, particularly the August 2015 VA examination and the Veteran's consistent lay statements noting ongoing pain, weakness and limitation of motion as to the right thumb. As such the Board finds a 10 percent rating is warranted. 

The Veteran's right thumb disability does not more nearly approximate the level of severity contemplated by a 20 percent rating, as at no point during the appeal has the evidence shown that a 20 percent rating is warranted. The Board notes the Veteran's contentions regarding his increased pain, throbbing, and weakness. Further, the Veteran has reported difficulty with everyday tasks including grabbing, gripping and holding objects. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The August 2015 VA examination noted reports of pain and limitation of motion of 2.5 to 5.1 cm between the thumb pad and fingers, with the thumb attempting to oppose the fingers. Additionally, the September 2012 VA examination noted limitation of motion as to the right thumb. However, there is no indication that the Veteran's right thumb has been manifested by limitation of motion with a gap of more than 2 inches (5.1 cm) between the thumb pad and fingers, with the thumb attempting to oppose the fingers at any point during the period on appeal. VA treatment records note complaints of pain, numbness and limitation of motion. 

In order to warrant a 20 percent disability evaluation there must be evidence of limitation of motion of the thumb with a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (Diagnostic Code 5228). Here, limitation of motion has not been greater than 2.5 cm, and there is no evidence of incoordination, atrophy or ankylosis. See 38 C.F.R. § 4.71a.  In considering which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Based on the evidence of record a 10 percent rating, but no higher, is warranted.

In conclusion, all potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected right thumb disability. For these reasons, a 10 percent rating is granted, but no higher. 38 C.F.R. § 4.3.

IV. Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's right hand osteoarthritis at right thumb, metacarpophalangeal joint is manifested by pain, throbbing, weakness, and limitation of motion. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5228. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as pain, trouble with grip and functional limitations, which are largely attributed to his right thumb pain, the effect of which is directly taken into account in assigning the Veteran's disability ratings based on limitation of motion. 38 C.F.R. §§ 4.124a, Diagnostic Code 5010-5228. In short, there is nothing exceptional or unusual about the Veteran's right thumb disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for residuals of a right upper extremity injury, ulnar and median nerve distribution at the wrist rated at 40 percent, pseudofolliculitis barbae rated at 10 percent, right shoulder impingement syndrome rated at 10 percent, right wrist torn triangular fibrocartilage rated at 10 percent, degenerative arthritis right index finger rated at 10 percent, scar status post-surgery right wrist rated noncompensable, degenerative arthritis right long finger rated noncompensable, degenerative arthritis right ring and little fingers rated noncompensable, and right hand osteoarthritis at right thumb metacarpophalangeal joint rated at 10 percent, herein. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.


ORDER

A 10 percent rating for service connected right hand osteoarthritis at right thumb, metacarpophalangeal joint, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


